300 N.Y. 664 (1950)
Alex Pisciotta, Appellant,
v.
City of New York, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued January 10, 1950.
Decided February 23, 1950
Alex Pisciotta, in person, Duncan A. Fraser, Anthony H. Klein and Pasquale F. Laurino for appellant.
John P. McGrath, Corporation Counsel (Stanley Buchsbaum and Seymour B. Quel of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FROESSEL, JJ. Taking no part: FULD, J.
Judgment affirmed, with costs; no opinion. [See 300 N.Y. 755.]